                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.                          CASE NO. 5:12-CR-50050

CODY JAMES MALONE                                                     DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 40) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on October 9, 2019. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 40) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion for Order (Doc. 38) is

DENIED without prejudice to Defendant filing a § 2241 petition in the appropriate

district after he has exhausted the Bureau of Prison’s administrative remedies.

      IT IS SO ORDERED on this 30th day of October, 2019.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE




                                           1
